The Judges pronounced their opinions.
JUDGE TUCKER.
The only question in this case is, whether the inquest of the Jury finding that the health of certain persons in the neighbourhood, of whom the appellee’s family were a part, will be annoyed by the erection of a mill-dam, &c. be conclusive against the petitioner; or whether it be competent for him to examine witnesses to impugn that finding.
**The second section of the act concerning mills, after directing several distinct matters to be inquired of by the Jury, concludes with a direction that they shall certify whether in their opinion the health of the neighbours will be annoyed by the stagnation of waters.
The fifth section enacts, that “If, on such inquests, or on other evidence, it shall appear to the Court that certain inconveniences may result, or the health of the neighbours be annoyed, they shall not give leave to build the mill and dam.
. From hence it appears to me that if the opinion of the Jury be affirmative, (as in the present case,) that the health of the neighbours will be annoyed, the same is conclusive against the party applying to build the mill: but that, if it be merely negative, a person supposing himself likely to be aggrieved thereby may controvert such opinion of the Jury by other evidence; and if, by such other evi- enu' , it shall appear to the Court that Lie health of the neighbours will be annoyed, they are bound by the terms of the law not to give leave to build the mill.
JUDGE ROANE
was of the same opinion, and observed that the finding of the Jury was substantially that the health of the neighbours would be injured.
JUDGE FLEMING.
It is the unanimous opinion of the Court that the judgment be affirmed.